 264DECISIONSOF NATIONALLABOR RELATIONS BOARDBricklayersLocal Unions No. 1, No. 2, No. 3, andNo. 6, of Utah,of the Bricklayers,Masons, andPlasterersInternationalUnionofAmerica,AFL-CIOandMason Contractor'sAssociation ofUtah. Case 27-CC-267April 8, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn January 24, 1969, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practices,and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondents had notengaged in certain other unfair labor practices.Thereafter, Respondents filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that Respondents, Bricklayers Local UnionsNo 1, No. 2, No. 3, and No. 6, of Utah, of theBricklayers,Masons, and Plasterers InternationalUnion of America, AFL-CIO, their officers, agents,and representatives, shall take the action set forth inthe Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Salt Lake City, Utah, onNovember 6, 7, and 8, 1968, upon a complaint of theGeneral Counsel and answer of Bricklayers Local UnionsNo. 1, No. 2, No 3, and No 6, of Utah, of theBricklayers,Masons, and Plasterers International UnionofAmerica,AFL-CIO, herein called Respondents orUnions or Union. The complaint was issued on June 28,1968,with amendments issued on September 4, andOctober 18, 1968; the charge on which the complaint isbased was filed on May 22, 1968. The complaint allegesthatRespondents threatened, coerced, and restrainedemployers for an object of forcing or requiring saidemployers to join Respondent Unions and also thatRespondents induced and encouraged employees of saidemployers to strike or refuse to work for the sameobjective,therebyengaging in violations of Section8(b)(4)(i) and (ii)(A) of the National Labor Relations Act,herein called the Act.Briefs have been filed by the General Counsel, theCharging Party and Respondents and they have beencarefully consideredUpon the entire record and myobservation of the witnesses, I hereby make the followingFINDINGS OF FACTI.THE BUSINESSES OF THE EMPLOYERSMason Contractor's Association of Utah, herein calledtheAssociation, is an association of mason contractorsand exists for the purpose of, among other things, to actas collective-bargaining agent for said contractors innegotiating with labor unionsJerryW Brailsford, an individual doing business asJerryBrailsfordMasonry Contractors,Western StatesMasonry, Inc.,ChildConstructionCompany,HarryRozema and Ray Austin, co-partners doing business asRozema and Austin, are members of the Association, andin the operation of their businesses, annually furnish goodsand services of a combined value in excess of $50,000 toenterprises, includingSkylineConstructionCompany,JohnDeYoung Construction Company and JacobsonConstruction Company, each of which normally furnishesgoods and services valued in excess of $50,000 at placesoutside the state where said enterprise is located.Dale Brailsford and Charles Brailsford, co-partnersdoing business as Brailsford Brothers, is a member of theAssociation and during the course and conduct of itsbusiness annually furnishes goods and services valued inexcessof $50,000 to enterprises, including JacobsonConstructionCompany, each of which enterprisesannually furnishes goods and services valued in excess of$50,000 outside the state where the enterprise is locatedKeven Jensen, an individual doing business as JensenMasonry, and Jarl Klungervik and PaulMulliner,co-partners doing business as masonry contractors underthe name of Mulliner & Klungervik, and LaMar KnudsenandMichaelKnudsen, co-partners doing business asLaMar Knudsen Construction Company, are not membersof the Association, but are signatory to the currentcollective bargaining agreement between Respondents andthe Association This agreement is effective from July 1,1966 to June 30, 1971, and, as stated in its preamble, wasentered into by the Association "for and on behalf of theirmembers,andContractornon-members,who aresignatories thereto". In the recognition article of theagreement,theUnion"recognizedtheMasonryContractorsAssociationofUtah as the collectivebargainingrepresentativeofallsignatorymasonrycontractors", and the Contractors recognized the Union asthe sole and exclusive collective bargaining representativeof "all employees, including bricklayers, blocklayers, stonemasons, painters, cleaners, caulkers and apprentices of theContractors signatory hereto, excepting guards and officeemployees "175 NLRB No. 44 BRICKLAYERS LOCAL UNIONS 1, 2, 3, AND 6LaMarKnudsenConstructionCompany has itsprincipal place of business in Salt Lake City, Utah, and itannually furnishes goods and services valued in excess of$50,000 to enterprises, including Skyline ConstructionCo., each of which enterprises annually furnishes goodsand services valued in excess of $50,000 at places outsidethe state where said enterprise is located.Ifind that the Association and its members, (includingJerryBrailsford,ChildCompany, Brailsford Brothers,Western States Masonry, Inc., Rozema and Austin) andallcontractors signatory to said collective bargainingagreement (including Jensen Masonry and Mulliner andKlungervik) are employers engaged in commerce withinthemeaning of Section 2(6) and (7) and 8(b)(4) of theAct 'II.THE. LABOR ORGANIZATION INVOLVEDBricklayersLocalUnionsNo 1, No. 2, No. 3, and No.6,ofUtah, ofthe Bricklayers,Masons, and PlasterersInternationalUnion of America, AFL-CIO,are labororganizations within the meaning of Section2(5) of theActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Issues and Introductory StatementThe issues in this case are (1) whether Union StewardErnestWilson, as agent for Respondent Local Union No6 induced and encouraged employees of Child to engage ina refusal to work; (2) whether agents of the variousRespondentUnions engaged in statements or conductconstituting threats, coercion or restraint against thevarious employers involved herein, and (3), if so, whetheran object of this conduct was to force or require saidemployers to loin one of the Respondent Local Unions.At some time prior to November 1967, RespondentUnions received a directive from their International Unionthat they should endeavor to secure as members allmasonry employers who work with the tools of the tradeIn the November 1967 issue of thePlumbob,a publicationby the Utah Masonry Advisory Board, and supported byRespondent Unions and the employers involved herein,and distributed to employees and employers engaged inmasonry work in the State of Utah, Enc Thompsen,business agent for Respondent Local Union No. 1 and avicepresidentof the Utah State Conference of theBricklayers,Masons and Plasterers International Union,had the following notice publishedNOTICE TO ALL CONTRACTORSThe local unions have received a directive from theInternational Union to this effect:All contractors wishing to receive the services ofUnion bricklayersmust carry a membership in theBrickMason and Plasters [sic] International Union ofAmerica if they are using the tools of the trade at anytime.'Electrical Contractorsof Troy,116 NLRB 356, 38 LRRM 1255,AtlasShower Door Co ,131NLRB 96 The complaint was amended to deleteallegations of unfair labor practices by Respondent as to LaMar KnudsenConstruction Company, but in resolving the jurisdictional issue herein,consideration is given to the commerce data on this company as one of themasonry contractors in the bargaining group265Itisthe intention of Local No. 1 to raise theinitiation fee from $150 to $200, effective Jan 1, 1968Your cooperation in this matter will be greatlyappreciated.Eric ThompsenFollowing the directive from the International Union,Thompsen consulted with the Association on the matter,and the Association agreed to have its members becomemembers of the Union if they did not have to pay aninitiationfee.Respondentsrefusedtoaccept this,contending that it would be discriminatory as to othermembers The Association then sought to have the matterarbitrated, asserting that what the Union was seeking wasa violation of the contract. The Union contended that thematter was not arbitratable under the contract.BChild Construction Company and Jerry BrailsfordContractorsInJanuary or February 1968, after an arbitrationmeeting between the Association and Respondents, BoydChild asked Eric Thompsen of Local No. I and ElwynPetersen,businessrepresentativeof the Utah StateConference of the Bricklayers,Masons, and PlasterersInternational Union of America, why they were insistingthat the contractors join the Union.' Thompsen repliedthat they had received a directive from the InternationalUnion that the contractors who work with the tools of thetrademust join the Union and if they did not join theUnion they would not receive any men to work with them;that if Child continued to work with the tools of the tradeand did not join the Union, he would have to do all of hiswork himselfPrior to Child's conversation with Thompsen andPetersen, he had worked with the tools of the trade andlaid brick along with his bricklayers, doing so about 60percent of his working time, but at some time in February1968,Child discontinued working with the tools. HisdecisionwaspredicatedonhisconversationwithThompsen and Petersen, the article that had appeared inthePlumboband a hearsay report that another contractorhad been compelled to join the Union.OnMarch 22, 1968, at a meeting between theAssociation and Respondents, the matter of the directivefrom the International Union was discussed Thompsenstated that the contractors by working themselves weretakingwork away from the bricklayers, that unionmembers did not have to work with any contractor whodid not belong to the Union, and that the Union wouldnot furnish him with any men Child then stated that ifthe Union did not furnish men, it was in reality strikingthe employer. Thompsen replied that they were not goingto strike, but were just not going to furnish any men, andthe men would leave the job. Jerry Brailsford was presenton this occasion and his recollection of Thompsen'sremarks is substantially the same.''Thompsen testified that Petersen as a representative of the StateConference is a representative of the local unions that are Respondentsherein,he is paid from dues checked off from each union member,and oneof his duties is to enforce the collective bargaining agreement betweenRespondents and the employers involved herein I find that Petersen andthat Thompsen,as one of the vice presidents of the State Conference, areagents of each and all of the local Unions who are Respondents herein'JerryBrailsford testified that after an arbitration meeting on aboutApril 7,1968 Thompsen told him that he was goingafterRozema andAustin toget them to join the Union because Rozema was using the toolsoccasionally In the first place, "going after them,"considered alone, doesnot necessarily imply that threats, coercion or restrain will be employed 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn February 1968 Child had a job in progress at theStateIndustrialSchool in Ogden, Utah, on which JohnDeYoung Construction Company was general contractor.Also, in this month he started another job on the GraniteSchool in Salt Lake City, Utah He returned to theIndustrial School project on March 28, 1968. Child toldLawrenceDeYoung, superintendent for the generalcontractor, of the dispute that existed between masoncontractors and Respondents, and asked DeYoung tomake inquiry as to what would be the consequences ifChild attempted to work with the tools of the masontrade.WhileChild'semployeeswere eating their lunch,DeYoung went to them and in the presence of Boyd Childinquired of Ernest Wilson, job steward for Local No. 6,and Kurt Engman, foreman for Child and vice presidentof Local No. 1, if Child could work on the job. Wilsoninformedhim that he could not because of unionregulations.He stated that if Child were to work with his,tools on the job, theunion menwould pick up their tools-and leave the project. DeYoung turned to the otheremployees for their positions and they said, "Yes."DeYoung asked Wilson if Child were to work on the joband the men were to remain there, what would be theoutcome, andWilson replied that the men would besubject to a fine from the Union; that they had no choicein the matteras itwas strictlya unionruleDeYoungasked the amount of the fine and Wilson and Engmanindicated that it would be $100 or more.On the following day DeYoung informed Ross Richins,a project inspector for the Utah StateBuildingBoard, ofthe results of his conversation with Wilson and Engman.Richins went to Wilson and asked him why Child couldnot usethe tools of the trade. Wilson replied that it wouldbe against the regulations of the Union. Richins askedwhat would happen if he did, and Wilson stated that hewould then have the men leave the job.C.Meeting of April 27, 1968, with President ofInternational UnionOn April 27, 1968, a meeting was held between theUnions and the Association on the matter of contractorsworking with the tools of the trade. Tom Murphy,president of the International Union, and George Miller,executivesecretaryfortheMasonContractor'sAssociation of America, were present. Murphy stated thatthe Unions had the right to negotiate for the working unit,and that if a contractor were replacing a working man, heshould either join the Union or step aside. An Associationspokesman replied that they were not replacing any mansince the contractors in the area had always been workingwith the tools as part of the workforce. Murphy made nostatement as to the consequences if a contractor did workwith the tools of the trade and did not join the Union.'And, in the second place, I cannot credit the accuracy of Brailsford'srecollection on this statement since G C Exh 10, a letter from UnionRepresentative Petersen datedMarch 18, 1968 and containing a list ofemployers who have union cards or have paid initiation fees, lists Rozemaand Austin as union members'Murphy did not testify and I creditJerryBrailsford's testimony on thispointChild on direct examination did not testify as to any statement ofconsequences by Murphy,but on cross-examination he added that Murphystated the men would leave the job or go fishing if their contractor workedwith the tools of the trade,he testified thatJerryBrailsford was presentRemarks similar to this were made by Thompsen on other occasions and Iam convinced that Child inadvertently attributed them to MurphyD. Brailsford Brothers Masonry ContractorsIn the early part of April 1968, Union RepresentativesThompsen and Petersen visited a jobsite at Dixie Collegeat St. George, Utah, where Dale and Charles Brailsford,were masonry contractors.Petersenstated that they wouldhave to join the Union or they would not have anymasons working for them. Dale Brailsford stated that hehad been in the Unionat one timebut took a withdrawalwhen he became a contractor and did not think he shouldbelong to the Union He stated that he would like to havetime to think the matter over and consider it.'InApril and May 1968, the Brailsford brothers wereemployed as masonry contractors on a Sports ComplexCenter at the University of Utah in Salt Lake City, Utah.Victor Christiansen, a brick mason on this project for theBrailsford brothers,was unionsteward for Local No. 1.He was informed by Union Representative Thompsen thatif the Brailsford brothers used the tools of the trade, theUnion was going to close the job or do something of thatnature, and he was instructed to observe whether theyused the tools of the trade on this projectOne day on this project the employees werediscussingwhat they were supposed to do if the Brailsford brothersdid not join the Union; it was stated in this discussion byone of them that they would have to go along with theUnion on the matter and go fishing if they closed the jobdown.' The Brailsford brothers were present during thisdiscussion,and Christiansen turned and asked them iftheywere thinking about joining the Union. DaleBrailsford replied that they had not decided.On about May 15 or 16, 1968, Thompsen came to theSports Complex jobsite and told Dale Brailsford in wordsto the effect that he would have to join the Union rightnow, or the Union would take action. Dale Brailsfordstated that he was reading plans and was not working withtoolsThompsen stated that although Brailsford was onthe job as a foreman or wasusing atape or a level, hewas working with the tools, and would have to join theUnion or the Union would take action Dale then askedwhat he meant by takingactionand if this meant that theUnion would picket the job. Thompsen replied, "No, let'sdon't put it that way; let's put it this way: you just maynot have any masons working for you; they will be gonefishing." Thompsen then started talking with the stewardon the job and Dale Brailsford went to tell his brother ofthis conversation with Thompsen. The Brailsford brothersdecided to leave the job and talk the matter over, whichthey did. A short time later that day they returned to thejob;Thompsen was not there but the steward, VictorChristiansen, asked them if theywere goingto join theUnion. Dale Brailsford replied that he would like to havetime to check his rights on the matter Christiansen statedhe definitely did not want to be fined and the other mandid not want to be fined, and that he did not want to haveto go fishing; that they did not have the money to lay offto go fishing. By this statement he is saying that if theBrailsford brothers do not join the Union, this is what willoccur. I find that Christiansen, as steward for Local No. 1on this project, made thesestatementswithin the scope of'Petersen denies the conversation but the conversationas related by DaleBrailsfordisconsistentwith otherconversationshad byThompsen andPetersen whereThompsenwas principal spokesman,and I find that it didoccur.`Christiansendid not testifyas to who made this statement,and also thecomplaint does not allege that he or a Respondent induced and encouragedemployees of Brailsford Brothers in violation of Section8(b)(4)(i) of theAct BRICKLAYERS LOCAL UNIONS 1, 2, 3, AND 6267hisauthority as agent for that Union. The Brailsfordbrothers then appointed bricklayer David Green as masonforeman and he did the supervising for the Brailsfordbrothers on this fob.'In the early part of June 1968, three jobs of theBrailsford brothers were shut down by the Union for 2hours, and the Union gave as reason therefor the latenessof this Company's reports and payments on health andwelfare benefits. Two other masonry contractors, LaMarKnudsen and Lynn Allen Company were also shut downfor the same reason. The health and welfare payments aredue on the 15th of each month for wages paid in the priormonth,and the Brailsford brothers had been laterepeatedly in the filing of their reports. Other employershadalsobeenlate,andinMay 1968 UnionRepresentativePetersen sent a letter to all signatorymason contractors about thematter inferring thepossibility of a shutdown because of delinquency of thesepayments. Brailsford's June payment, due June 15 onwages paid in May, was timely paid.In view of repeated delinquencies in the filing of thesereports by Brailsford brothers, I cannot find that thedelinquencies were a pretext and that the real reason forthe shutdown was the failure of the Brailsford brothers tojoin the UnionE.JensenMasonryInFebruary 1968, Jensen was engaged in masonrywork on the science building at the College of EasternUtah in Price, Utah. Petersen went to Price to see Jensenregarding a surety bond that he had not posted asrequired by the collective bargaining agreement. Jensenbecame signatory to this agreement at some time beforehe commenced this job. Petersen did not find Jensen onthe project but saw him and his brother in another part ofthe city.He asked Jensen about the bond and Jensenreplied that he had contacted a bonding concern and wasin the process of trying to get the bond. Petersen made nostatement to Jensen on this occasion about his unionmembership.In April 1968, Thompsen visited Jensen at the Collegeof Eastern Utah jobsite regarding the surety bond andabout his union membership. He asked Jensen abouttaking out a union card and Jensen replied that theAssociation was having a meeting on the matter and hewas going to wait for the outcome of the meeting beforetaking out a card. Thompson told Jensen that he had beenfined $50 for having failed to post the surety bond; thatunder the circumstances the contract was invalid and hecould not furnish him with men and unless Jensen gotsquared away he would refuse to furnish him men andwould notify the general contractors and Jensen would beunable to get more work. At the time, Jensen and hisbrother were working without employees.IcannotcreditsignificantportionsofJensen'stestimony. I am convinced that he has confused whattranspired with reference to the surety bond with whattranspiredwith reference to his union membership. Heattributed statements to Petersen and Thompsen that the'Thompsen denied some of the more significant statements attributed tohim by Dale Brailsford,but I discredit his denialOn cross-examination,Thompsen at first denied that he had ever told employers that the unionmembers might,of their own volition, leave the job because of unionby-laws which state thattheycannot work with nonunion bricklayers, butwhen confronted with this statement in an affidavit given to a Board agent,he acknowledged that it was mentioned at meetings with employers but notat jobsitesUnion would put him out of business and would close hisjob down if he did not join the Union; these statementsare sufficiently dissimilar to the pattern of statementsmade by Thompsen and Petersen while soliciting othercontractors to become union members, that I do not findthat they were made with reference to union membershipFMulliner & KlungervikIn the fall of 1967 the partnership of Mulliner andKlungervik became signatory to the collective bargainingagreement negotiated between the Association and theUnionMulliner is a member of the Union andKlungervik is not. In February 1968, while thispartnership was engaged in masonry work for GeneralContractor Joseph Howa, Thompsen and Petersen cameto the project to solicit the union membership of one ofthepartnership'semployees,who had dropped hismembershipWhile there they also sought Klungervik'sunion membership Thompsen told him that if he were nota card holder he would not be allowed to work with thetoolsof the trade.Klungervikagreed to sign amembership application form and later that day Petersenreturned with such a form and Klungervik signed it, withpayment of initiation fee being postponed to a later date.The form was inadvertently dated January 10, 1968 ratherthan February 10, 1968Klungervik was obviously confused as to statementsmade at the time he signed the collective-bargainingagreement and statements made to him in soliciting hisunionmembership.He testified that he signed twodocuments; that he signed the master agreement inFebruary, and that it could be that he signed themembership application form sometime later than thatdate; that he was encouraged by General ContractorHowa to sign the master agreementUnder thecircumstances I cannot find that statements he attributesto Thompsen to induce him to join the Union were in factmade to him on this matter rather than to induce him tosignthecollective-bargainingagreement;thisisparticularly so in view of the fact that statements allegedlymade to induce his union membership - that if he didnot sign up, Thompsen would pull his men and could havea picket on the job within half an hour - are dissimilarto those made by Thompsen to other contractors inconnection with their union membership, and are deniedby Thompsen.G.Conclusions as to Respondents' Conduct TowardAssociation MembersRespondents are seeking to draw a distinction betweenemployerswho engage in the production work of arank-and-file brick mason and employers who engage insupervision only, since it is only those in the formercategory that they are seeking as members. But, Section8(b)(4)(A) specifically includes, not only employers, butself-employed persons; and a brick mason contractor whoworks with the tools of the trade - whatever tools oractivities thismay include or exclude - either with hisemployees or alone, falls within these provisionsIfind that (1) by statements of Union RepresentativeThompsen to Boyd Child in January or February 1968,that the masonry employers would not receive any men towork for them and would have to do their own work iftheydidnot join the Union, (2) by statements ofThompsen on March 22, 1968, to Boyd Child and JerryBrailsford that the Union would not furnish men and that 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemen would leave the job if they did not join theUnion,(3)by statements of Union RepresentativePetersen in April 1968, to Dale and Charles Brailsfordthat they would have to join the Union or they would nothave any masons working for them; (4) by statements ofThompsen in May 1968, to Dale Brailsford that he wouldhave to join the Union at that time or the Union wouldtake action; that he would not have any masons workingfor him; that they would be fishing, and (5) by statementson the same occasion by Union Steward Christiansen toDale Brailsford that the men did not want to be fined orgo fishingRespondents have threatened, coerced andrestrained Child Construction Company, Jerry BrailsfordMasonry Contractors, Brailsford Brothers Company andtheMason Contractor's Association of Utah for an objectofforcingorrequiringsaidemployersandallemployer-members of the Association and all signatorycontractors to join the Union.'As to alleged illegal statements made to Jensen andKlungervik, the evidence is insufficient to sustain suchallegationsIfind that by statements made on March 28, 1968, byUnion Steward Ernest Wilson to Lawrence DeYoung inthe presence of Boyd Child and his masonry employeesthat if Child did not join the Union and worked with thetools of the masonry trade the union men would pick uptheir tools and leave the project, and that they would befined if they remained on the job while Child was thereworking with the tools of the trade, Respondent LocalNo 6 thereby induced and encouraged individualsemployed by Child to engage in a strike or refusal toperform any service for Child if he should work with thetools of the masonry trade without joining the Union, andthereby threatened, coerced and restrained Child for anobject of forcing or requiring Child to join the Union.IVTHE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Unions set forth in sectionIII, occurring in connection with the business operationsof the employers as set forth in section 1, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following-CONCLUSIONS OF LAW1.The Association, and its members (including JerryBrailsford, Child Company, Brailsford Brothers, WesternStatesMasonry, Inc , Rozema and Austin), and allcontractorssignatorytosaidcollective-bargainingagreement (including Jensen Masonry and Mulliner andKlungervik), are employers engaged in commerce withinthemeaning of Section 2(6) and (7) and 8(b)(4) of theAct.2.By threateningmasonry contractors that theirmasons would leave the job, that Respondents would notfurnish any workmen, and that their employees would befined if said employers worked with the tools of the'Although the complaint does not name Christiansen as a perpetrator ofan unfair labor practice onbehalf of aRespondent,hisconduct isencompassed within paragraphsVi (a) and (c) of the complaint and hisconduct found herein was fully litigatedmason trade and did not join the Union, for an object offorcingor requiring said employers or self-employedpersons to join the Union, Respondents have therebyengaged in unfair labor practices in violation of Section8(b)(4)(ii)(A) of the Act.3.By inducing and encouraging individuals employedby Child Construction Company to engage in a strike or arefusal to perform any services, for an object of forcing orrequiring said employer to join the Union, RespondentLocalNo 6 has engaged in an unfair labor practice inviolation of Section 8(b)(4)(i) and (u)(A) of the Act.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TilE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and that they take certain affirmativeaction which is necessary to effectuate the purposes of theActUpon the basis of the foregoing findings of fact andconclusionsof law, and the entire record herein, Irecommend that, pursuant to Section 10(c) of the Act, theBoard issue the followingORDERA. BricklayersLocalUnionsNo. 1, No.2, and No 3,ofUtah,oftheBricklayers,Masons,PlasterersInternational Union of America,AFL-CIO,their officers,agents, and representatives,shall-1.Ceaseanddesistfromthreateningmasonrycontractors for whom the Association is the bargainingrepresentative, or any person engaged in commerce or inan industry affecting commerce,that their masons wouldleave their jobs, that Respondents would not furnish anyworkmen,and/or that their employees would be fined ifsaid employer or person worked with the tools of thetrade and did not join the Union,where an object thereofis to force or require any said employer or self-employedperson to join the Union.2Take thefollowing affirmative action designed toeffectuate the policiesof the Act(a) Post at their offices and meeting places copies of theattached notice marked"Appendix A."' Copies of saidnotice, on forms provided by the Regional Director forRegion27 of theBoard,shall, after being duly signed byan authorized representative of Respondents, be postedimmediately upon receipt thereof,and be maintained bythem for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered,defaced,or covered by any other material(b)Notify theRegionalDirector for Region 27, inwriting, within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.'"'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals,Enforcing an Order" shall be substituted for the words "aDecision and Order "'"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director for BRICKLAYERS LOCAL UNIONS 1, 2, 3, AND 6B.BricklayersLocalUnion No 6 of Utah, of theBricklayers,Masons, and Plasterers International UnionofAmerica,AFL-CIO,itsofficers,agents,representatives, shall,1.Cease and desist from(a)Threateningmasonry contractors for whom theAssociation is the bargaining representative, or any personengaged in commerce or in an industry affectingcommerce, that their masons would leave their jobs, thatRespondents would not furnish any workmen, and/or thattheir employees would be fined if said employer or personworked with the tools of the mason trade and did not jointhe Union, where an object thereof is to force or requireany said employer or self-employed person to join theUnion(b) Inducing and encouraging individuals employed byChild Construction Company, or by any person engagedin commerce or in an industry affecting commerce, toengage in a strike or a refusal in the course of hisemployment to use, manufacture, process, transport, orotherwisehandleorwork on any goods, articles,materials, or commodities or to perform any services, foran object of forcing or requiring any employer orself-employed person to loin the Union.2.Take the following affirmative action designed toeffectuate the policies of the Act(a) Post at its office and meeting places copies of theattached notice marked "Appendix B."" Copies of saidnotice, on forms provided by the Regional Director forRegion 27 of the Board, shall, after being duly signed byan authonzed representative of Respondent, be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices tomembers arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other materials.(b)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith ' 2Region 27,inwriting, within 10 days from the date of this Order, whatsteps it has taken to comply herewith"Fn9, supra"Fn 10,supraAPPENDIX ANOTICE TO ALL MEMBERS OF BRICKLAYERS LOCALUNIONS No 1, No. 2, No 3, OF UTAH, OF THEBRICKLAYERS,MASONS,ANDPLASTERERSINTERNATIONAL UNION OF AMERICA, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you thatWE WILL NOTthreaten employers for whom theMason Contractor'sAssociation of Utah is bargainingrepresentative,orany person engaged in interstatecommerce or in an industry affecting interstatecommerce,that their masons would leave their jobs orthatwe will not furnish them with workmen or thattheir employees would be fined,if said employer orperson worked with the tools of the mason trade anddid not join a Bricklayers Union,where an object is to269force or require said employer or person to join suchunion.DatedByBRICKLAYERS LOCALUNIONS NO. 1, NO. 2, NO3,OF UTAH, OF THEBRICKLAYERS,MASONS,AND PLASTERERSINTERNATIONAL UNIONOF AMERICA, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any othermaterial.If members have any question concerning this notice orcompliance with its provisions they may communicatedirectlywith the Board's Regional Office, 260 NewCustomHouse,721-19thStreet,Denver,Colorado80202, Telephone 297-3551.APPENDIX BNOTICE TO ALL MEMBERS OF BRICKLAYERS LOCALUNIONS NO 6, OF UTAH, OF THE BRICKLAYERS,MASONS, AND PLASTERERS INTERNATIONAL UNION OFAMERICA, AFL-CIOPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that.WE WILL NOT threaten employers for whom theMason Contractor's Association of Utah is bargainingrepresentative,or any person engaged in interstatecommerce or in an industry affecting interstatecommerce, that their masons would leave their jobs orthatwe will not furnish them with workmen or thattheir employees would be fined, if said employer orperson worked with the tools of the mason trade anddid not join a Bricklayers Union, where an object is toforce or require said employer or person to join suchunion.WE WILL NOTinduce and encourage individualsemployed by Child Construction Company, or by anyperson engaged in interstate commerce or in anindustry affecting interstate commerce, to engage in astnke or a refusal in the course of his employment touse,manufacture,process,transport,orotherwisehandle or work on any goods, articles, materials, orcommodities or to perform any services, for an objectof forcing or requiring said employer or person to joina Bricklayers Union.BRICKLAYERS LOCALUNIONS NO. 6, OF UTAH,OF THE BRICKLAYERS,MASONS, ANDPLASTERERSINTERNATIONAL UNIONOF AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefaced,or covered by any other material.directlywith the Board's Regional Office, 260 NewIf members have any question concerning this notice orCustom House, 721-19th Street, Denver, Colorado, 80202,compliance with its provisions they may communicateTelephone297-3551.